UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                   No. 19-3224

                   MIGUEL ANTONIO MIRAMBEAUX,
                                     Petitioner

                                      VS.

            ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA

                               (A074-948-774)

Present: MCKEE, BIBAS and FUENTES, Circuit Judges

      1. Respondent’s Motion to Publish Opinion.

                                                   Respectfully,
                                                   Clerk/sb

_________________________________ORDER________________________________
The foregoing motion to publish opinion is granted


                                                   By the Court,

                                                   s/Julio M. Fuentes
                                                   Circuit Judge

Dated: October 2, 2020
Sb/cc: All Counsel of Record